
	

114 S769 IS: Track, Railroad, and Infrastructure Network Act
U.S. Senate
2015-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 769
		IN THE SENATE OF THE UNITED STATES
		
			March 18, 2015
			Mr. Blunt (for himself, Mr. Manchin, and Mr. Thune) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To streamline the permit process for rail and transit infrastructure.
	
	
		1.Short title
 This Act may be cited as the Track, Railroad, and Infrastructure Network Act.
		2.Preservation of public lands
 (a)HighwaysSection 138 of title 23, United States Code, is amended— (1)in subsection (b), by adding at the end the following:
					
 (4)MitigationThe Secretary may make a finding of de minimis impact under this subsection as a result of mitigation undertaken pursuant to a review of a program or project pursuant to section 106 of the National Historic Preservation Act (16 U.S.C. 470f).; and
 (2)by adding at the end the following:  (c)Rail and transitImprovements to, or the maintenance, rehabilitation, or operation of, railroad or rail transit lines or elements of such lines, with the exception of stations, that are in use or were historically used for the transportation of goods or passengers, shall not be considered a use of an historic site under subsection (a), regardless of whether the railroad or rail transit line or element of such line is listed on, or eligible for listing on, the National Register of Historic Places..
 (b)Transportation projectsSection 303 of title 49, United States Code, is amended— (1)in subsection (c), by striking subsection (d) and inserting subsections (d) and (e);
 (2)in subsection (d), by adding at the end the following:  (4)MitigationThe Secretary may make a finding of de minimis impact under this subsection as a result of mitigation undertaken pursuant to a review of a program or project pursuant to section 106 of the National Historic Preservation Act (16 U.S.C. 470f).; and
 (3)by adding at the end the following:  (e)Rail and transitImprovements to, or the maintenance, rehabilitation, or operation of, railroad or rail transit lines or elements of such lines, with the exception of stations, that are in use or were historically used for the transportation of goods or passengers, shall not be considered a use of an historic site under subsection (c), regardless of whether the railroad or rail transit line or element of such line is listed on, or eligible for listing on, the National Register of Historic Places..
				3.Efficient environmental reviews
 (a)In generalSection 304 of title 49, United States Code, is amended— (1)in the section heading, by striking for multimodal projects and inserting and increasing the efficiency of environmental reviews; and
 (2)by adding at the end the following:  (e)Efficient environmental reviewsAny rail project that requires the approval of the Secretary of Transportation shall be subject to the project development procedures set forth in section 139 of title 23.
 (f)Applicability of NEPA decisionsAny environmental impact statement, categorical exclusion, or other decision relating to a transportation project that is issued by an agency of the Department of Transportation under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) shall be available to any rail project to which such statement, exclusion, or decision reasonably applies..
				
